Title: From John Adams to Thomas Jefferson, 15 November 1824
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy November 15th. 1824

Your friend Professor Ticknor is bound upon a Tour in Virginia, though he needs no introduction to you he has requested a letter from me, and I cannot deny him, he carries his Lady with him; who is rich enough, and handsome enough, & amiable enough, And what can one say more—
Is the present calm in the Political World to continue long or not? Our controversy will all be settled in a short time, and then we shall all submit like lambs. I hope the future Administration will be as wise, as prudent, and as fortunate as the present; and then we shall all set down as quietly as Lambs—
Advanced fifteen days in my ninetieth year, I salute you as cordially as ever. I envy Mrs. Ticknor the pleasure of becoming acquainted with your family of Grand Daughters—my love to Mrs. Randolph.—
You and I have been favo’red with a visit from our old friend General LaFayette, what a wonderful Man at his Age to undergo the fatigues of such long journeys and constant feasts. I was greatly delighted with the sight of him and the little conversation I had with him.
France changes her King as easily as her glove, His present Majesty it is said has commenced his reign by some very popular acts, and very wise ones, such as more freedom to the press, and unlimited Amnesty to all political offenders.— / Vale—

John Adams